DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,327,239 to Gallant et al in view of US 6,724,538 to Kushida et al.
Re Claim 1, Gallant et al discloses a straddle type vehicle (V) comprising: an air guiding plate (W) arranged on a front side of the straddle type vehicle; and a display control unit (12) configured to display information concerning automatic traveling control (column 6, lines 5-21) of the straddle type vehicle (Cruise control column 6, line 21), wherein the display control unit displays the information concerning the automatic traveling control on the air guiding plate (W), the display control unit changes a color of the information concerning the automatic traveling control (abstract) on the air guiding plate (18) such that the higher a speed of the straddle type vehicle is, the closer the display position is set to a center of the air guiding plate in a vehicle width direction .

Gallant et al fails to disclose the display control unit changes a display position of the information concerning the automatic traveling control on the air guiding plate such that the higher a speed of the straddle type vehicle is, the closer the display position is set to a center of the air guiding plate in a vehicle width direction.
Kushida et al teaches the display control unit (30) changes a display position of the information concerning the automatic traveling control (abstract) on the air guiding plate (18) such that the higher a speed of the straddle type vehicle is, the closer the display position is set to a center of the air guiding plate in a vehicle width direction (Column 6, lines 47-56).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to change the display method as taught by Kushida et al on the device of Gallant in order to not obstruct the view of the driver, and still be recognizable to the driver.
	Re claim 2,  Gallant et al as modified discloses wherein the display control unit (12) displays the information concerning the automatic traveling control at a center of the air guiding plate in a vehicle width direction (see figure 1).
	Re Claim 3, Gallant et al fails to specifically disclose wherein the display control unit displays the information concerning the automatic traveling control on a lower side of the air guiding plate in a vehicle vertical direction.
	Kushida et al teaches the display control unit displays the information concerning the automatic traveling control on a lower side of the air guiding plate in a vehicle vertical direction.
	It would have been obvious to one with ordinary skill in the art before the effective filing date to change the display method as taught by Kushida et al on the device of Gallant in order to not obstruct the view of the driver, and still be recognizable to the driver and it is a mere relocation of parts on the windshield.
	Re Claim 4, Gallant et al fails to disclose further comprising an auxiliary air guiding plate arranged on the front side of the straddle type vehicle, wherein the display control unit displays at least a part of the information concerning the automatic traveling control on the auxiliary air guiding plate.
	Kushida et al teaches further comprising an auxiliary air guiding plate (37) arranged on the front side of the straddle type vehicle, wherein the display control unit displays at least a part of the information concerning the automatic traveling control on the auxiliary air guiding plate (37).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to change the display method as taught by Kushida et al on the device of Gallant in order to not obstruct the view of the driver, and still be recognizable to the driver and it is a mere relocation of parts from one windshield to the other.
	Re Claim 5, Gallant et al as modified discloses wherein the display control unit (12) changes a display size (Gallant discloses that the colors can change or 1 to 3 lights can illuminate changing the pattern based on reason claim 1, therefore changing size of the display) of the information concerning the automatic traveling control in accordance with a speed of the straddle type vehicle.
	Re Claim 6, Gallant et al, as modified, discloses further comprising an input unit configured to accept selection of the display position of the information concerning the automatic traveling control on the air guiding plate (see again claim 1, control circuit and speed sensors).
	Re Claim 7, Gallant et al fails to discloses further comprising a projection unit provided on a front cowl of the straddle type vehicle, wherein the display control unit displays the information concerning the automatic traveling control on the air guiding plate by projecting, by the projection unit, the information concerning the automatic traveling control on the air guiding plate.
	Kushida et al teaches further comprising a projection unit (30) provided on a front cowl of the straddle type vehicle, wherein the display control unit displays the information concerning the automatic traveling control on the air guiding plate by projecting, by the projection unit, the information concerning the automatic traveling control on the air guiding plate (18).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to change the display method of display as taught by Kushida et al on the device of Gallant in order to not obstruct the view of the driver, and still be recognizable to the driver. 
	Re Claim 8, Gallant et al fails to disclose wherein the air guiding plate is formed by a transparent organic EL display, and the display control unit displays the information concerning the automatic traveling control on the air guiding plate by controlling light emission of a light-emitting element of the transparent organic EL display.
	Kushida et al teaches wherein the air guiding plate(18) is formed by a transparent organic EL display, and the display control unit displays the information concerning the automatic traveling control on the air guiding plate by controlling light emission of a light-emitting element of the transparent organic EL display.
	It would have been obvious to one with ordinary skill in the art before the effective filing date to use the windshield as taught by Kushida et al on the device of Gallant et al for it is a mere exchanging of one windshield for another.
	Re claim 9, Gallant as modified discloses wherein the information concerning the automatic traveling control includes set vehicle speed information set to cause the straddle type vehicle to travel at a constant speed (column 6 lines 5-21).
	Re Claim 10, Gallant et al discloses wherein the information concerning the automatic traveling control includes set inter-vehicle distance information set to maintain an inter-vehicle distance between the straddle type vehicle and a preceding vehicle of the straddle type vehicle at a predetermined distance (column 1 lines 19-25).
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA ANN BONIFAZI/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612